Citation Nr: 1127961	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.  

2.  Entitlement to erectile dysfunction (ED) (also claimed as loss of use of a creative organ), claimed as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, and had subsequent reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of Disagreement was received in February 2007, a Statement of the Case was issued in November 2007, and a Substantive Appeal was received in January 2008.  The Veteran testified at a hearing before the RO in May 2007.  

The January 2007 rating decision also denied service connection for peripheral neuropathy of the left and right lower extremities, but these benefits were subsequently granted by rating decision in October 2007.  The issues of service connection for peripheral neuropathy of the left and right lower extremities are therefore no longer in appellate status. 

The issues of service connection for hypertension and ED, both claimed as secondary to diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed February 1968 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left eye disability.

2.  Evidence received since the February 1968 rating decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left eye disability.


CONCLUSIONS OF LAW

1.  The February 1968 rating decision, which denied service connection for a left eye disability, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), 38 C.F.R. § 20.300 (2010).

2.  Evidence received subsequent to the February 1968 decision, with respect to service connection for a left eye disability, is not new and material; the claim for service connection for a left eye disability, is therefore not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. New and Material Evidence

The RO originally considered and denied the Veteran's claim for service connection for a left eye disability in February 1968.  At that time, his claim was denied due to the fact that the Veteran's pre-existing left eye disability was not aggravated during service.  The Veteran did not perfect an appeal to that decision.  Therefore, the February 1968 rating decision is final.  See 38 U.S.C.A. § 7105.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA's Office of General Counsel (OGC) determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow OGC's precedent opinions.  38 U.S.C.A. § 7104(c).

In Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), outlined the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service- connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board further notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the most recent final decision, in February 1968, included service treatment records and a November 1967 VA examination report.  Since the prior final denial, new evidence has been added to his claims file.  The Veteran's file now contains an August 2006 report of VA examination, as well as private treatment reports and reserve service treatment records.  The reserve service treatment records reflect that a left eye problem was noted during reserve service.  The August 2006 report of VA examination and private treatment records reflect that the Veteran has a current left eye disability.  The August 2006 report of VA examination, private treatment records and reserve service records do not reflect that the Veteran's pre-existing left eye disability was aggravated during service.  

As an initial matter, the Board notes that, notwithstanding the requirement to submit new and material evidence, VA will reconsider a claim if VA receives relevant official service department records that existed but were not in the file when VA first decided the claim.  38 C.F.R. § 3.156(c)(1).  In this case, VA received reserve service treatment records in 2007 dated from July 1968.  This does not, however, mandate that his left eye claim be reconsidered, as the reserve service treatment records did not exist when VA first decided the claim in February 1968.  

As noted above, the Veteran's claim for service connection was originally denied in February 1968 because the Veteran's pre-existing left eye disability was not aggravated during service.

As such, the August 2006 report of VA examination, additional private medical reports, and the Veteran's reserve service treatment records are new, in that they were not of record at the time of the prior, final denial in February 1968.  However, the Board finds that the new evidence of record is not material as to the issue on appeal, in that by itself or when considered with previous evidence of record, the additional evidence does not indicate that the Veteran's pre-existing left eye disability was aggravated during service.

Furthermore, this evidence, when considered with the evidence already associated with the claims folder, does not raise a reasonable possibility of substantiating the claim.  Therefore, with regard for the Veteran's claim for entitlement to service connection for a left eye disability, new and material evidence has not been received since the RO's February 1968 decision, and the Veteran's claim is therefore not reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).

The Board has also considered the Veteran's lay statements and testimony regarding his claim.  Where, as here, the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2006.  The May 2006 letter provided the Veteran with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Board notes that the May 2006 letter noted which types of evidence would qualify as "new and material," and listed the appropriate issue currently on appeal.  The letter also informed the Veteran as to the reason for the prior denial of his service connection claim.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Board notes that new and material evidence must be presented with which to reopen any previously denied claims, before VA has a duty to provide an examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)(iii).  Because the Board has determined, de novo, that new and material evidence has not been received, a VA examination is not necessary prior to adjudication.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a left eye disability.


REMAND

The Veteran testified at a May 2007 RO hearing that he has been treated at Tricare.  In November 2008, the Veteran submitted a release for VA to request his records for treatment for ED he had received through Dr. R.G.S.  It does not appear that these records have been obtained.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

The Veteran filed a claim for service connection for hypertension and ED/loss of use of a creative organ in April 2006.  The Veteran claims that his hypertension and ED are due to his diabetes mellitus. The Veteran underwent a VA examination in August 2006, which addressed whether his hypertension and ED were due to his diabetes mellitus.  The examiner noted that the Veteran's high blood pressure predated the Veteran's diabetes.  The examiner opined that the Veteran's high blood pressure is not a complication of the diabetes, but more likely inherited, exacerbated by significant history of smoking.  The examiner opined that the Veteran's ED is probably multifactorial and more likely due to long history of cigarette intake affecting the vasculature.  The examiner did not feel that the Veteran's ED was secondary to diabetes mellitus.  The Veteran underwent another VA examination in August 2007.  The examiner reviewed the Veteran's claims file and reiterated her opinion with regard to the Veteran's ED.   Although the VA examiner provided opinions with regard to whether the Veteran's current hypertension and ED are related to the Veteran's service-connected diabetes mellitus, that examiner did not provide opinions with regard to whether the Veteran's current hypertension and ED are aggravated by the Veteran's service-connected diabetes mellitus.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  It should be noted that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.  Under the circumstances, the Board believes that a VA examination with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask that the Veteran complete a release for any treatment he received at Tricare.  Then, request those records, and records from Dr. R.G.S.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his hypertension and ED.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current hypertension.  It is imperative that the claims file, including a copy of this remand be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, which includes obtaining a complete history of prior symptomatology, performance of all indicated tests, and review of the medical evidence contained in the claims folder, the examiner should:

a) diagnose any current hypertension shown to exist;

b) opine whether any such hypertension is at least as likely as not related to the Veteran's service;

c) if not, whether any such hypertension is at least as likely as not related to the Veteran's service-connected diabetes mellitus;

d) if not, opine whether any such hypertension is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected diabetes mellitus; and

e) provide detailed rationale, with specific references to the record, for the opinions. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current ED.  It is imperative that the claims file, including a copy of this remand be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, which includes obtaining a complete history of prior symptomatology, performance of all indicated tests, and review of the medical evidence contained in the claims folder, the examiner should:

a) diagnose any current ED shown to exist;

b) opine whether any such ED is at least as likely as not related to the Veteran's service;

c) if not, whether any such ED is at least as likely as not related to the Veteran's service-connected diabetes mellitus;

d) if not, opine whether any such ED is aggravated (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms) by the Veteran's service-connected diabetes mellitus; and

e) if not, the examiner should note if there is any deformity of the penis, and provide an opinion as to whether it is at least as likely as not that the disability is etiologically related to active service; and

f) provide detailed rationale, with specific references to the record, for the opinions.

4.  After completion of the foregoing, readjudicate the claims of service connection for hypertension and ED.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


